DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the amendment dated 2/28/2022, the following has occurred: Claims 1-13 and 15 have been amended.
The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,979,022; 10,979,023; 10,979,024; 10,979,025; 10,979,026; and 10,985,732 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-28 are pending.
Claim Objections
Claims 1, 2, 4, 12, and 19 are objected to because of the following informalities: The following changes should be made to avoid potential 112 issues therein and to improve claim language clarity:
On lines 12 and 64 of claim 1, insert a comma after via each occurrence of “via”.
On line 52 of claim 1, change “contact-via” to --contact via--.
On line 3 of claims 2 and 4, change each occurrence of “compromise” to --comprise--.
On line 1 of claims 12 and 19, change each occurrence of “pass band” to --passband--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 25-28 are rejected under 35 U.S.C. § 103 as being unpatentable over the Yang et al. article “A Wideband Bulk Acoustic Wave Filter with Modified Lattice Configuration” (Yang-A hereinafter) in view of the Kim et al. article “Highly Miniaturized RF Bandpass Filter Based on Thin-Film Bulk Acoustic-Wave Resonator for 5-GHz-Band Application” (Kim hereinafter) (both references of record).
Regarding claims 25, 27 and 28, each of Fig. 4 and Fig. 5 of Yang-A clearly anticipates Applicants’ Fig. 64A, and discloses an RF circuit device comprising: a differential input port, e.g. on the left; a top serial configuration including first and second top resonators coupled between first to third top nodes; a bottom serial configuration including first and second bottom resonators coupled between first to third bottom nodes; a first lattice configuration on the left in Fig. 5 (between the inductors L1 & L2) including first and second shunt resonators cross-coupled with each other and between the first top resonator, first bottom resonator, second top resonator and second bottom resonator; a second lattice configuration on the right in Fig. 5 (between the inductors L2 & L3) including first and second shunt resonators cross-coupled with each other and coupled between the first and second top and bottom resonators; and a differential output port on the right; wherein the top serial configuration and the bottom serial configuration are each coupled to both the differential input port on the left and the differential output port on the right. That is, the top serial configuration is coupled between a top terminal of the 2-terminal differential input port and a top terminal of the 2-terminal differential output port, and the bottom serial configuration is coupled between a bottom terminal of the 2-terminal differential input port and a bottom terminal of the 2-terminal differential output port.
Regarding claim 27, as far as the claim can be understood, Figs. 4 and 5 of Yang-A disclose the RF circuit device including an inductor device L1 coupled between the differential input port terminals and an inductor device L3 coupled between the differential output port terminals.
Regarding claim 28, the RF circuit device further comprises:  previously mentioned inductor device L1, which can also be described as being a first inductor device L1 coupled between the first top node and first bottom node of the top and bottom serial configurations respectively; a second inductor device L2 coupled between the second top node and second bottom node of the top and bottom serial configurations respectively; and the previously mentioned inductor L3, which can also be described as a third inductor device coupled between the third top node and third bottom node of the top and bottom serial configurations respectively.
Regarding claim 26, Fig. 5 shows in the bottom half thereof a first Balun (i.e. balanced-unbalanced converter) coupled to the differential input port and a second Balun coupled to the differential output port.  
However, the Yang-A lattice filter has a center frequency of 3.25 GHz (see Fig. 6) rather than 3.550 GHz and the associated bandwidths are different.
As has been discussed above, it would have been well known to adjust the frequency of operation of a filter by modifying the thickness of the bulk acoustic wave (BAW) resonators which determine their frequency as specifically suggested by Kim (see e.g. the paragraph directly under Fig. 15 at particularly the next to last full sentence), and to modify the bandwidth by modifying the top electrode material as also suggested by Kim at the paragraph spanning the page 1223 columns.
Hence, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the lattice filter of Yang-A, by having designed it to have a center frequency of 3.550 GHz and bandwidth from 3.500 GHz to 3.600 GHz, because such an obvious modification as the frequency of operation and bandwidth of a filter would have been dependent upon design specifications of each individual intended use, and because one of ordinary skill in the art of such BAW resonator filters would have been well versed in the modification of the thicknesses of the resonators or materials of the resonators, as explicitly suggested by Kim (see the paragraph under Fig. 15 on page 1224, and the paragraph spanning the columns on page 1223), needed to have provided desired filter specifications of center frequency and bandwidth desired for each individual intend use of the filter.  
Allowable Subject Matter
9.	Claims 1-24 are allowed. As per claim 1, the prior art of record does not disclose or fairly suggest an RF filter circuit device having every one of the now recited features in the clams as amended, particularly the previously recited features in combination with the now recited “piezoelectric material having a… contact via” (see e.g. claim 1, lines 11-12 and 29-30, etc.), and “top metal formed overlying the…piezoelectric material, the…top metal being physically coupled to the…bottom electrode through the… electrode contact via” (see e.g. claim 1, lines 15-17 and 33-35, etc.).
Response to Arguments
10.	The Applicant filed a terminal disclaimer on 2/28/2022 which has been reviewed and accepted. Thus, all of the double patenting rejections in the Office action dated 9/29/2021 have been withdrawn. Applicant’s amendments to claim 1 also overcome the 35 USC 103 rejections in the Office action dated 9/29/2021, thus the rejections pertaining to claims 1-24 have been withdrawn and are now deemed allowable. However, the 35 USC 103 rejection to claims 25-28 has been sustained and repeated above because the independent claim 25 has not been amended and no remarks have been provided by the Applicant pertaining to claims 25-28. This action has been made final.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843